Citation Nr: 9914231	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for idiopathic cyclical 
edema of the left lower extremity, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1983 to November 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

During the course of the appeal, the disability rating for 
the veteran's left lower extremity was increased from 30 
percent to 40 percent, effective from January 12, 1998.  
However, since there has been no clearly expressed intent to 
limit the appeal on this issue to entitlement to a specified 
disability rating, the RO and the Board are required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In correspondence received in April 1997, the veteran 
requested that her previously scheduled RO hearing be 
canceled.


FINDING OF FACT

Both prior to and after January 12, 1998, the symptomatology 
attributable to the veteran's left lower extremity disability 
was manifested by pain and swelling, but did not result in 
pigmentation cyanosis, eczema, or ulceration.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for idiopathic cyclical edema of the left lower 
extremity prior to January 12, 1998, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Code 7121 (1997).

2.  The schedular criteria for a rating in excess of 40 
percent for idiopathic cyclical edema of the left lower 
extremity from January 12, 1998, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Code 7121 (1997, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran was granted service connection for her left lower 
extremity disability by rating decision in March 1992, based 
on service medical records which showed swelling consistent 
with a history of post-phlebitic syndrome, and a January 1992 
VA examination.

A January 1993 VA examination reflects diagnoses of fat 
ankles and history of idiopathic cyclic edema bilaterally of 
the lower extremities.  A July 1993 VA outpatient treatment 
record indicates that the veteran complained of edema pain 
caused by prolonged periods of standing.

An April 1996 VA discharge summary indicates that the veteran 
underwent incision and drainage of a left leg abscess (left 
calf).  X-ray of her left leg was negative.  The discharge 
diagnosis was abscess above the left posterior lower 
extremity.  

The veteran underwent a VA arteries and veins examination in 
May 1996.  She complained of ankle edema, worse in the 
summer.  Physical evaluation revealed no edema.  Diagnoses 
included history of edema.

An August 1996 VA treatment record revealed that the 
veteran's bilateral extremities were enlarged but that there 
was no pitting edema.  The diagnosis was chronic idiopathic 
cyclic edema, lower left extremity, stable today.  November 
1996 and July 1997 VA treatment record reported similar 
findings.

A June 1997 VA discharge summary indicates that the veteran 
presented with a 1-day history of left calf pain and malaise.  
Examination revealed nonpitting bilateral lower extremity 
edema, and erythema on the left leg.  There was no rash.  A 
Doppler of the lower extremities was negative.  Discharge 
diagnoses included left lower extremity cellulitis.

A December 1997 VA examination indicates that the veteran 
complained of increased left lower extremity pain with 
constant standing.  The examiner remarked that she had 
evidence of deep venous reflux of both extremities at the 
iliac, femoral, and popliteal vein level.  Examination of the 
lower extremities revealed fairly marked swelling, the left 
greater than the right.  There was no evidence of phlebitis, 
chronic ulceration, tissue loss, or eczema.  The assessment 
was chronic venous hypertension of the lower extremities.  It 
was noted that she wore compression stockings that offered 
some relief.

The veteran underwent a VA examination of the arteries and 
veins in February 1998.  It was noted that the veteran was 
chronically on antibiotics.  It was noted that the veteran's 
disability limited her daily activities.  The veteran's legs 
were usually swollen by midday.  She reported that she 
developed blisters on her legs upon swelling.  Physical 
examination revealed bilateral lower extremity edema 
(nonpitting).  There were no ulcers or sores noted.  The 
examiner was unable to palpate the tibialis and popliteal 
pulse, secondary to edema.  The left lower extremity was 
extremely scaly and dry.  The diagnosis was bilateral lower 
extremity lymphedema, unknown cause.

The veteran's idiopathic cyclical edema of the left lower 
extremity is currently evaluated as 40 percent disabling 
under 38 U.S.C.A. § 4.104, Diagnostic Code 7121.  In the 
course of this appeal for an increased evaluation, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the arteries and veins, and became 
effective January 12, 1998.  See 62 Fed. Reg. 65207-65244 
(1998).  The Court has indicated that when a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519, 521 (1991).  The 
Board observes that during the course of the appeal, the RO 
has duly considered the veteran's claim under both the old 
and the new rating criteria.

Under the criteria in effect prior to the regulatory changes, 
phlebitis or thrombophlebitis warranted a 30 percent 
evaluation when characterized by factors such as persistent 
swelling of the leg or thigh, increased on standing or 
walking one or two hours, readily relieved by recumbency; 
moderate discoloration, pigmentation or cyanosis or 
persistent swelling of the arm or forearm, increased in the 
dependent position; and moderate discoloration, pigmentation 
or cyanosis.  There was no provision for a 40 percent rating.  
A 60 percent evaluation was warranted when the disability was 
characterized by persistent swelling, subsiding only very 
slightly and incompletely with recumbency, with pigmentation 
cyanosis, eczema, or ulceration.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1997).

Under the criteria currently in effect, post-phlebitic 
syndrome warrants a 20 percent rating when there is 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation is warranted if there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration. Post-phlebitic syndrome is 
rated 60 percent evaluation if there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  38 C.F.R. § 4.104, Diagnostic Code 
7121 (1998).

At this point the Board again notes that the disability 
rating for the veteran's idiopathic cyclical edema of the 
left lower extremity was increased during the course of the 
appeal.  The increase from 30 percent to 40 percent was 
effective from January 12, 1998.  The increase was made 
because the new regulations provided criteria for a 40 
percent rating.  In any event, the Board must consider 
whether a rating in excess of 30 percent, specifically 60 
percent, was warranted prior to January 12, 1998.  In 
accordance with Rhodan v. West, 12 Vet. App. 55 (1998), the 
Board has evaluated the veteran's service-connected 
idiopathic cyclical edema of the left lower extremity under 
the old criteria both prior to and from January 12, 1998, and 
under the new criteria as well from January 12, 1998.

Prior to January 12, 1998

Upon consideration of all the evidence of record, the Board 
has concluded that the RO's assignment of a 30 percent 
disability rating prior to January 12, 1998 was correct.  The 
medical evidence for this time period demonstrates that the 
veteran's left lower extremity disability was manifested by 
swelling and pain.  Although the veteran wore support 
stockings and took medication, and although there was medical 
evidence of persistent swelling, there was no findings of 
pigmentation cyanosis, eczema, or ulceration.  Accordingly, a 
rating in excess of 30 percent is not warranted prior to 
January 12, 1998.

From January 12, 1998.

Although the veteran's complaints of pain and swelling have 
been confirmed by VA examinations, there is no evidence 
documenting the presence of ulceration, secondary 
pigmentation cyanosis, or eczema.  A 60 percent evaluation, 
therefore, is not warranted under either the old or the new 
criteria.

Conclusion

In reaching this decision as to both periods of time 
involved, the Board has considered the history of the 
veteran's disability, as well as the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2. 
(1998).  It is clear that the veteran suffers from her left 
lower extremity disability.  However, the preponderance of 
the evidence does not support a finding that the criteria for 
a rating in excess of 30 percent prior to January 12, 1998 or 
in excess of the current 40 percent from January 12, 1998, 
have been met.  It follows that there is not such a state of 
equipoise of the negative and the positive evidence so as to 
otherwise provide a basis for favorable action on the 
veteran's appeal.  38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
in this case, the disability picture is not so exceptional or 
unusual as to warrant referral for consideration of an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's left lower extremity 
disability has resulted in frequent hospitalizations or 
caused marked interference with her employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for idiopathic cyclical 
edema of the left lower extremity prior to January 12, 1998, 
is not warranted.

A rating in excess of 40 percent for idiopathic cyclical 
edema after January 12, 1998, is not warranted.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

